Citation Nr: 0126783	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of 
the Manila Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) on 
two separate occasions has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

The appellant claims entitlement to VA benefits based on her 
argument that her spouse, I. G., had the requisite service 
required for VA eligibility.  He died in September 1997.

In support of her claim, the appellant submitted a photocopy 
of a document entitled "Statement of Services" from the 
Republic of the Philippines HQ 1st Signal Service Company, 
IPCZ Camp Olivas, San Fernando, Pampauga, dated, July 19, 
1968.  This document indicated that it was certifying the 
service of the appellant's spouse.  The document notes that 
I. G. was inducted into the USAFFE on September 12, 1941.  

The appellant also submitted a photocopy of a March 1964 
Statement of Service from the Republic of the Philippines 
Headquarters Philippine Constabulary, Camp Crame, Quezon 
City.  This document also indicates that I. G. was inducted 
into the USAFFE on September 12, 1941.

In March 1998, the RO requested service verification from 
ARPERCEN for I. G.  In April 1998, ARPERCEN responded that 
the I. G. had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces." 

In an April 1998 affidavit, V. C., indicated that he knew of 
a co-serviceman named I. G., who was detained with him at 
Camp O'Donnell, Capas Tarla.  Mr. C. stated that he 
remembered Mr. G. getting ill during his confinement as a 
POW.  He noted that he subsequently lived in the same town as 
I. G. and that they occasionally recalled their past 
experiences as POWs.

In August 1998, the appellant submitted additional 
documentation in support of her claim that her husband had 
the required service for VA eligibility.  The appellant 
submitted an Affidavit for Philippine Army Personnel listing 
I. G.'s periods of service.  This document also indicated 
that I. G. was inducted into the USAFFE on September 1, 1941.  

The appellant also submitted an October 1963 affidavit from 
E. C. which indicated that he knew I. G. as a buck private 
and that they had fought together and were captured by the 
enemy on December 23, 1941.  He stated that he had knowledge 
of these facts because he was a junior officer of the 
Collective 91st Medical Battalion, 91st Division, Philippine 
Army, when I. G. was assigned with the "G" Company, 91st 
Infantry Regiment, Second Battalion 91st Division.  

In October 2000, the RO again requested service verification 
for I. G.  The RO also submitted the information that had 
been supplied by the appellant in support of her claim.  In 
February 2001, ARPERCEN responded that I. G. had "no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces."

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2001).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(2001).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945, and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits. 38 C.F.R. § 3.8(c) 
and (d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
The evidence is a document issued by the service department. 
A copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody or, 
if the copy was submitted by an accredited agent, attorney or 
service organization representative who has successfully 
completed VA-prescribed training on military records, and who 
certifies that it is a true and exact copy of either an 
original document or of a copy issued by the service 
department or a public custodian of records; and (2) The 
document contains needed information as to length, time and 
character of service; and (3) In the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Also, the Board notes that "[s]ervice department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Although several affidavits and statements of service are of 
record, these documents has not been confirmed or verified by 
official sources.  Rather, after development it was 
determined that he did not have service.  Based on Duro, 
these documents cannot be accepted as valid evidence of 
service.

As set out above, the United States service department 
certified that the appellant's spouse had no recognized 
service on two separate occasions.  The service department's 
findings as to service are binding on VA for the purposes of 
establishing service in the U.S. Armed Forces, Philippine 
Commonwealth Army, or Philippine guerrillas in the service of 
the U.S. Armed Forces.  Duro, 2 Vet. App. at 532.  
Accordingly, because the spouse did not have recognized 
service, the appellant does not qualify for VA benefits.  The 
Board has carefully reviewed the entire record in this case.  
However, this is a case in which the law is dispositive; 
basic eligibility for death pension is precluded based upon 
lack of recognized service.  Therefore, the appeal must be 
denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Basic eligibility for VA benefits is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

